Willson, J.
The defendant was indicted for, and convicted of, the theft of a log of timber of the value of over twenty dollars.
*231The only evidence in the record tending to prove the guilt of defendant is that, shortly after the log was missing, it was found at the shingle-yard of defendant, partially sawed into shingle blocks.
Possession of property recently stolen is not of itself sufficient to support a conviction of the theft of such property. In the case of Hannah v. State, 1 Texas Ct. App. 578, this court said: “When one is found in possession of property recently stolen, whilst this fact would be a circumstance to be considered by the jury in determining the guilt or innocence of the accused, still this circumstance would not of itself justify a conviction; but in order to convict of theft, the law requires further evidence of guilt than the naked fact of being found in possession of the property.” The verdict not being supported by the evidence this cause is reversed and remanded.
Reversed and remanded,